In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Orgera, J.), entered November 30, 1988, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or dis- ' bursements.
The plaintiff brought this action to recover damages for personal injuries which he allegedly sustained when he was forced to jump from a second-story window in order to escape a fire in a building which he believed was owned by the defendant and illegally rented as a multi-family residence.
The defendant, sued individually, moved for summary judgment dismissing the complaint, tendering documentary proof that the subject premises was in fact owned by James H. Northrop, Inc. (hereinafter the corporation).
Upon our review of the record we find that there is a question of fact as to whether the defendant, as President of the corporation, was exclusively charged with the duty of *668managing the premises. Under such circumstances, the defendant would have owed the plaintiff an independent duty to maintain the premises (see, Michaels v Lispenard Holding Corp., 11 AD2d 12, 14; see also, Mollino v Ogden & Clarkson Corp., 243 NY 450, 456).
Additionally, in the event the plaintiff can prove that the defendant participated in wrongful conduct which caused the injuries now complained of, the defendant will be personally liable therefor (see, Bellinzoni v Seland, 128 AD2d 580). Accordingly, the court properly denied summary judgment. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.